Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/31/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180285166 to Roy et al in view of USPN 20160323377 et al.
Per claim 1:
Roy discloses:
1. A system, comprising: a processing resource; a memory resource storing machine-readable instructions to cause the processing resource to: 
receive, at a software-defined node of a computational infrastructure, a policy specifying a node metric criterion associated with executing a workload at the node (Paragraph [0031] “FIG. 1, data center 110 further includes a policy controller 201 that provides monitoring, scheduling, and performance management for data center 110… monitoring agents 205 provide distributed mechanisms for collecting a wide variety of usage metrics… provide computational resources to execute application workload”); 
collect a present node metric corresponding to the specified node metric criterion at the node (Paragraph [0032] “policy controller 201 may apply analytics and machine learning to the collected metrics to provide near or seemingly near real-time and historic monitoring, performance ; 
receive a prediction, based on historical data, of the present node metric corresponding to the specified node metric criterion at the node (Paragraph [0034] “Policy controller 201 may receive information about internal processor metrics from one or more of policy agents 205, and determine if conditions of a rule for the one or more metrics are met (i.e., predict). Policy controller 201 may analyze the internal processor metrics received from policy agents 205, and based on the analysis, instruct or cause one or more policy agents 205 to perform one or more actions to modify the operation of the server associated with a policy agent”); 
determine, at the software-defined node, an eligibility value of the node to execute the workload based on the specified node metric criterion (Paragraph [0036] “a component of the infrastructure that includes or consumes consumable resources in order to operate… A metric is a value that measures the amount of a resource, for a characteristic of the resource, that is consumed by an element”), the present node metric criterion(Paragraph [0035] “policy controller 201 may be configured to determine and/or identify elements in the form of the virtual machines, containers, services, and/or applications executing on each of servers 126… i.e., a component that is used by the infrastructure, such as CPUs, memory, disk, disk I/O, network ; and 
determine whether to deploy the workload to the node for execution based on the determined eligibility value (Paragraph [0034, 00367] “Policy controller 201 (e.g., an analytics engine within policy controller 201) may determine how policies are deployed, implemented, and/or triggered at one or more of servers 126… Policy controller 201 may also analyze internal processor metrics received from policy agents 205… orchestration engine 130 to cause orchestration engine 130 to adjust, based on the classifications of virtual machines 148 executing on servers 126, the deployment of one or more virtual machines 148 on servers 126”).

Roy does not explicitly disclose a future modification and the predicted future node metric criterion.
However, EINKAUF discloses in an analogous computer system a future modification and the predicted future node metric criterion (Paragraph [0035] “resource management database 170 may store resource usage data, which may include the past task execution history for a client 110… the resource manager 150 may use past resource usage data and trends for a given set of resource instances to develop projections of future resource usage and may use these projections in developing execution plans”).

 
Per claim 2:
Roy discloses:
2. The system of claim 1, wherein the node metric criterion is a threshold level of a node resources available at the node to execute the workload (Paragraph [0048] “policies 202 may be configured so that the alarm is triggered when values of one or more metrics collected by policy agents 205 at servers 126 exceed a certain threshold”).

Per claim 3:
Roy discloses:
3. The system of claim 2, including instructions to communicate the determined eligibility value of the software-defined node to other software-defined nodes of a cluster of software-defined nodes in the computational infrastructure, responsive to detecting the software-defined node was (Paragraph [0039] “policy controller 201 may include a number of modules executing on a class of compute nodes (e.g., "infrastructure nodes") included within data center 110… or all other compute nodes within data center 110, and may also have network connectivity to other infrastructure services that manage data center 110”; Paragraph [0045] “Dashboard 203 may include user interfaces that present information about…virtualization infrastructure…infrastructure elements may be presented as color and/or a range indicator that corresponds to a metric value for that infrastructure element… range indicator may be used in a user interface that includes a heat map, where for one or more utilization metrics, infrastructure elements experiencing high utilization are presented in a manner that is visually distinct from infrastructure elements experiencing low utilization (e.g., red for high utilization and green for low utilization)” [note here the policy controller splits that nodes in to different infrastructure]).

Per claim 4:
Roy discloses:
4. The system of claim 1, wherein the software-defined node is a coordinator node (Paragraph [0020] “Servers 126 function as physical compute nodes of the data center… each of servers 126 may provide an  for a partitioned node subgroup of the computational infrastructure including a plurality of nodes (Paragraph [0019] “Customers 104 may be collective entities such as enterprises and governments or individuals”).

Per claim 5:
Roy discloses:
5. The system of claim 4, including instructions to request, by the coordinator node, an eligibility value from each of the plurality of nodes of the partitioned node subgroup (Paragraph [0036, 0037] “A metric is a value that measures the amount of a resource, for a characteristic of the resource, that is consumed by an element… classify one or more virtual machines 148 based on the extent to which each virtual machine uses shared resources of servers 126”).

Per claim 6:
Roy discloses:
6. The system of claim 5, including instructions to determine, by the coordinator node, an eligibility value for the partitioned node subgroup from the determined eligibility value of the coordinator node and the requested eligibility value from each of the plurality of nodes of the partitioned node subgroup (Paragraph [0034] “Policy controller 201… determine how policies are deployed, implemented, and/or .

Per claim 7:
Roy discloses:
7. The system of claim 6, including instructions to submit, to an arbitrator, the eligibility value for the partitioned node subgroup (Paragraph [0080] “Analytics engine 214 may perform analysis, machine learning, and other functions on or relating to data stored within usage metrics data store 216… Analytics engine 214 may also analyze the metrics for one or more virtual machines 148, and based on this analysis, characterize one or more of virtual machines 148 in terms of the shared resources each of virtual machines 148 tends to consume”).

Per claim 9:
Roy discloses:
9. The non-transitory machine-readable medium of claim 8, including instructions to detect a split between a first portion of the plurality of software-defined nodes in the computational infrastructure and a second portion of the plurality of software-defined nodes in the (Paragraph [0039] “policy controller 201 may include a number of modules executing on a class of compute nodes (e.g., "infrastructure nodes") included within data center 110… or all other compute nodes within data center 110, and may also have network connectivity to other infrastructure services that manage data center 110”; Paragraph [0045] “Dashboard 203 may include user interfaces that present information about…virtualization infrastructure…infrastructure elements may be presented as color and/or a range indicator that corresponds to a metric value for that infrastructure element… range indicator may be used in a user interface that includes a heat map, where for one or more utilization metrics, infrastructure elements experiencing high utilization are presented in a manner that is visually distinct from infrastructure elements experiencing low utilization (e.g., red for high utilization and green for low utilization)” [note here the policy controller splits that nodes in to different infrastructure]).

Per claim 10:
Roy discloses:
10. The non-transitory machine-readable medium of claim 9, wherein the instructions to choose the software-defined node of the plurality of software-defined nodes to execute the workload include instructions to choose the node from the first portion to survive to execute the workload and to choose a duplicative node from the second portion to shut down (Paragraph [0045] infrastructure elements experiencing high utilization are presented in a manner that is visually distinct from infrastructure elements experiencing low utilization (e.g., red for high utilization and green for low utilization)”).

Per claim 11:
The rejection of claim 8 is incorporated and the combination of Roy and EINKAUF discloses the prediction of the future condition as applied above to claim 1and further, Roy discloses: 
11. The non-transitory machine-readable medium of claim 8, including instructions to develop at the node based on analysis of historical conditions at the node by a machine learning utility (Paragraph [0032] “policy controller 201 may apply analytics and machine learning to the collected metrics to provide near or seemingly near real-time and historic monitoring, performance visibility and dynamic optimization to improve orchestration, security, accounting and planning within data center 110”).

Per claim 12:
The rejection of claim 8 is incorporated and the combination of Roy and EINKAUF discloses the prediction of the future condition as applied above to claim 1 and further, Roy discloses: 
12. The non-transitory machine-readable medium of claim 8, including instructions to develop at the node based on analysis of historical conditions at another node, that the node shares a relationship with, by a machine learning utility (Paragraph [0033] “Policy .

Per claim 13:
Roy discloses:
13. The non-transitory machine-readable medium of claim 8, including instructions to: request, by a coordinator node, the respective eligibility value of each software-defined node of the plurality of software-defined nodes (Paragraph [0036, 0037] “A metric is a value that measures the amount of a resource, for a characteristic of the resource, that is consumed by an element… classify one or more virtual machines 148 based on the extent to which each virtual machine uses shared resources of servers 126”); and receive the respective eligibility value of each software-defined node of the plurality of software-defined nodes at the coordinator node (Paragraph [0034] “Policy controller 201… determine how policies are deployed, implemented, and/or triggered at one or more of servers 126… receive information about internal processor metrics from one or more of policy agents 205… analyze the internal processor metrics received from policy agents 205, and based on the analysis”; Paragraph [0036] “A metric is a value that measures the amount of a resource, for a characteristic of the resource, that is consumed by an element”).

Per claim 14:
Roy discloses:
14. The non-transitory machine-readable medium of claim 8, wherein a first node of the plurality of software-defined nodes receives a first policy specifying a first node metric criterion (Paragraph [0034] “policy controller 201 may be configured to push one or more policies 202… Policy controller 201 may receive information about internal processor metrics from one or more of policy agents 205, and determine if conditions of a rule for the one or more metrics are met”) and wherein a second node of the plurality of software-defined nodes receives a second policy specifying a second node metric criterion that is different from the first node metric criterion (Paragraph [0034] “One or more policies 202… include instructions to cause policy agents 205 to report one or more metrics to policy controller 201, including whether those metrics satisfy the conditions of a rule associated with one or more policies 20).

Per claim 15:
Roy discloses:
15. The non-transitory machine-readable medium of claim 8, wherein the respective eligibility value of each software-defined node of the plurality of software-defined nodes is a value corresponding to the comprehensive computational health of the corresponding node as it relates to execution of the workload (Paragraph [0044] “Dashboard 203 may also .


Per claim 17:
Roy discloses:
17. The method of claim 16, including communicating the eligibility value for the partitioned node subgroup from the coordinator node to an arbitrator (Paragraph [0080] “Analytics engine 214 may perform analysis, machine learning, and other functions on or relating to data stored within usage metrics data store 216… Analytics engine 214 may also analyze the metrics for one or more virtual machines 148, and based on this analysis, characterize one or more of virtual machines 148 in terms of the shared resources each of virtual machines 148 tends to consume”).

Per claim 18:
Roy discloses:
(Paragraph [0036, 0037] “A metric is a value that measures the amount of a resource, for a characteristic of the resource, that is consumed by an element… classify one or more virtual machines 148 based on the extent to which each virtual machine uses shared resources of servers 126”), 
whether the plurality of software-defined nodes in the partitioned node subgroup will be utilized to execute the workload includes comparing, by the arbitrator, the overall eligibility value for the partitioned node subgroup to overall eligibility values from other partitioned node subgroups received at the arbitrator (Paragraph [0071] “Policy agent 205 may continuously collect measurements of metrics for a host, e.g., a particular VM 148 of server 126… Policy agent 205 may compare each same and/or measurement to a threshold…a policy that includes conditions for an alarm may be either a static threshold or a dynamic threshold…policy agent 205 may compare metrics or raw data corresponding to metrics to a fixed value…policy agent 205 may compare metrics to a fixed value using a user-specified comparison function (above, below, equal)… policy agent 205 may compare metrics or raw data correspond to metrics to a historical trend value or historical baseline for a set of resources…policy agent 205 may compare metrics or other measurements with a value learned by policy agent 205 over time”).

Per claim 19:
Roy discloses:
19. The method of claim 18, wherein determining, based on the eligibility value for the partition, whether the plurality of software-defined nodes in the partition will be utilized to execute the workload includes: 
determining, based on the comparison, the overall eligibility value for the partitioned node subgroup exceeds the overall eligibility values from the other partitioned node subgroups (Paragraph [0071] “Policy agent 205 may compare each same and/or measurement to a threshold…compare metrics or raw data corresponding to metrics to a fixed value…compare metrics to a fixed value using a user-specified comparison function (above, below, equal)… compare metrics or other measurements with a value learned by policy agent 205 over time”); and 
designating the partitioned node subgroup to be utilized to execute the workload based on the determination that the overall eligibility value for the partitioned node subgroup exceeds the overall eligibility values from the other partitioned node subgroups (Paragraph [0034] “Policy controller 201… determine how policies are deployed, implemented, and/or triggered at one or more of servers 126… receive information about internal processor metrics from one or more of policy agents 205… analyze the internal processor metrics received from policy agents 205, and based on the analysis”; Paragraph [0036] “A metric is a value that measures the amount of a resource, for a characteristic of the resource, that is consumed by an element”).

Per claim 20:
Roy discloses:
20. The method of claim 20, including distributing the workload to the partitioned node subgroup for execution responsive to the designation from the arbitrator (Paragraph [0080] “Analytics engine 214 may perform analysis, machine learning, and other functions on or relating to data stored within usage metrics data store 216… Analytics engine 214 may also analyze the metrics for one or more virtual machines 148, and based on this analysis, characterize one or more of virtual machines 148 in terms of the shared resources each of virtual machines 148 tends to consume”).

Claims 8 is/are the medium/product claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Claims 16 is/are the apparatus/system claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 10198709 B2 discloses assets are managed using policies. Locations of the assets are also determined. A policy may apply to an asset as determined based on the location of the asset. If a policy applies to the asset, a control function is performed.
US 9467330 B2 discloses diagnosing connectivity in a network includes obtaining information from a network wherein the network is a hybrid network including software-defined networking (SDN) network components and other network components, querying a SDN controller for network metrics of the network, and diagnosing a connectivity issue in the network based on the information from the network and the network metrics.
US 20160036924 A1 discloses workload processing for clustered systems. In an illustrative, non-limiting embodiment, a computer-implemented method may include identifying a server as an active node of a cluster; assigning a workload to the server in response to the identification; determining, after the assignment, that the server is no longer an active node of the cluster; calculating, in response to the determination, a probability that the server is capable of continuing to execute the workload; and deciding, based upon the probability, whether to allow the workload to remain assigned to the server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193